Citation Nr: 0124482	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  97-34 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for left sacroiliitis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim for 
an increased evaluation for left sacroiliitis.

This matter was previously before the Board in April 1999 and 
January 2000 at which time it was remanded for further 
development.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
a report of contact dated in September 2001 the RO notified 
the veteran of its duty to the veteran under the VCAA and 
that the claims file had been reviewed and found to be 
compliant; however, after reviewing the file the Board finds 
that this duty has not been met and for this reason a remand 
is necessary. 

Regrettably, the Board finds, for the second time, that the 
VA examination does not fully address the mandates of the 
Board's order.  The January 2000 remand was very specific, as 
was the April remand before it, as to what information must 
be included in the VA examination report in order to properly 
evaluate the severity of the veteran's disability.  In 
particular, the physician was asked to report all clinical 
findings in detail, define what a full range of low back 
motion is in each plane, specify the range of the veteran's 
low back motion in degrees and in all planes, comment as to 
whether any current limitation of motion of the low back is 
slight, moderate, or severe in degree, comment on the effects 
the service-connected low back disorder upon the veteran's 
ordinary activity, and how it impairs him functionally 
(particularly in the workplace), and specifically note the 
degree of functional loss, if any, resulting from pain on 
undertaking motion, weakened movement, excess fatigability, 
or incoordination, as contemplated by DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998), as applicable.  For reasons unknown to the 
Board, the physician was unwilling or unable to comply with 
the earlier remand instructions.

While some of these were addressed in VA examination reports 
dated in February, April, and December 2000, all must be 
addressed in order to be viewed as complete and in compliance 
with the Board's order.  The most obvious omissions from 
these examination reports are a comment as to any limitation 
of motion in terms of slight, moderate, or severe, and 
statements that define full range of motion in all planes, 
and DeLuca factors.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the inadequate examination and the RO's 
failure to ensure compliance with the directives of the 
January 2000 Board remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who treated the veteran for left 
sacroiliitis since October 1996.  After 
securing the necessary release, the RO 
should obtain these records for 
association with the claims folder.

2.  The veteran should be afforded a 
special VA orthopedic examination to 
evaluate the service-connected left 
sacroiliitis.  The examination is to be 
scheduled with a physician other than the 
one that conducted the examinations in 
1999 and 2000.  The claims file and 
copies of the Board's January 2000 remand 
and the current remand must be made 
available to and reviewed by the 
physician in conjunction with 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
All indicated X-ray examinations and 
special studies should be conducted,  
Clinical findings pertaining to the low 
back should be reported in detail.  The 
physician should first define what a full 
range of low back motion is as it 
pertains to forward and lateral flexion, 
backward extension, etc.  The examination 
report must include range of motion 
studies for the low back, with notation 
as to the degree of motion at which the 
veteran experiences pain, if any.  The 
physician must also comment as to whether 
any current limitations of motion of the 
low back are slight, moderate, or severe.  
The physician is asked to identify and 
describe any current symptomatology, 
including any functional loss associated 
with the low back due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  To the extent the physician 
feels that any of these determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




